Case 9:20-cv-80847-AMC Document 69 Entered on FLSD Docket 05/01/2021 Page 1 of 2

                                               EXHIBIT A


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  THE GEO GROUP, INC. and GEO TRANSPORT,
  INC.

                            Plaintiffs,
                                                          CIVIL CASE NO. 20-cv-80847-RS
         v.

         NETFLIX, INC.


                            Defendant.

                                          NOTICE OF DISMISSAL

         Plaintiffs The GEO Group Inc. and GEO Transport, Inc. hereby give notice of the dismissal

  of this action, with prejudice, in accordance with Fed. R. Civ. P. 41(a)(1)(A)(i), each party to bear

  its own costs and fees.


   Dated: May 1, 2021


                                                   Respectfully Submitted,

                                                   /s/ Megan L. Meier
                                                   Megan L. Meier, Esq. (pro hac vice)
                                                   Shannon B. Timmann, Esq. (Fl. Bar. No. 98810)
                                                   CLARE LOCKE LLP
                                                   10 Prince Street
                                                   Alexandria, VA 22314
                                                   Telephone: (202) 628-7400
                                                   Email: megan@clarelocke.com
                                                   Email: shannon@clarelocke.com


                                                   Barry F. Irwin, P.C. (pro hac vice)
                                                   Manon L. Burns (pro hac vice)
                                                   Irwin IP LLC
                                                   222 South Riverside Plaza, Suite 2350
                                                   Chicago, IL 60606
                                                   Phone: 312.667.6080
Case 9:20-cv-80847-AMC Document 69 Entered on FLSD Docket 05/01/2021 Page 2 of 2




                                       Email: birwin@irwinip.com
                                       Email: mburns@irwinip.com


                                       Attorneys for Plaintiffs




                                       2
